DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species I
Species A (Figures 1A – 9D, 16A – 16D) – a single vessel placed into an external side wall cavity of another single vessel connecting the vessels.
Species B (Figures 10A – 10D) - a single vessel connected to another single vessel via elongated arm
Species C (Figures 11A – 13B) – a single vessel placed into inner side wall cavity of other single vessel connecting the vessels.
Species D (Figures 17 – 18) – plurality of vessels placed in a single vessel connecting the vessels.
Species E (Figures 19A – 35B) – a single vessel connected to another single vessel via a decontamination device in the form of a connector.
Subspecies E1 (Figures 19A – 24) – decontamination device in the form of a movable plunger actuating a wiping member
Subspecies E2 (Figures 25A – 26B) – decontamination device in the form of a push tab actuating a wiping member
Subspecies E3 (Figures 27A – 32) – decontamination device with static wiping member and a rail mechanism allowing for straight, lateral movement of the first vessel and/or second vessel within the contamination device
Subspecies E4 (Figures 33A – 35B) – decontamination device with rail allowing for rotational movement of vessel to let it undergo wiping/decontamination via the wiping member
The species are independent or distinct because they are substantially dissimilar and structurally divergent devices. The species are independent or distinct because they recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species II
Species 1 – the second vessel being an infusion line
Species 2 – the second vessel being a filter
Species 3 – the second vessel being a manifold
Species 4 – the second vessel being a bag, bag port
Species 5 – the second vessel being a cartridge, syringe with a movable wall
Species 6 – the second vessel being a cartridge, bottle, bottle port, vial port, that does not have a movable wall
The species are independent or distinct because they are substantially dissimilar and structurally divergent devices. The species are independent or distinct because they recite mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for species I and II, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims 
An example election would be: Applicant elects without traverse Species E and Subspecies E4 of species I, and Species 1 of species II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species have acquired a separate status in the art due to their recognized divergent subject matter
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         

ANH T. BUI
Examiner
Art Unit 3783



/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783